Title: To George Washington from Jean [de] Neufville, 19 August 1783
From: Neufville, Jean [de]
To: Washington, George


                        
                            Sir;
                            Amsterdam 19th Augt 1783
                        
                        If I entertaind a wish to tread a land render’d sacred to Liberty by the virtuous efforts of men deserving
                            the veneration of this, and after ages, for their deeds, which Heaven has already so well rewarded, the anxious one of
                            paying the  among them, the most unfeignd respect would urge me most there to. The bearer My son
                            I hope, will have the honor of giving you this assurance of it, and I doubt not the same respectful sentiments of
                            veneration inflames his breast. It is highly necessary to alleviate the painful reflexions which will arise from the ruin
                            of the Credit of his house which was neither unavoidable, nor of service to a Cause we espoused with so much Zeal. The
                            neglect however we have experienced from publick and private men in America after they became possessed of part of our
                            fortune nor what we have suffer’d from the baseness of some of those in office in Europe, shall not make me repent having
                            Contributed to serve the Cause of America, though that task has been render’d to us harder than it was needfull. I
                            nevertheless Cannot help reflecting, though earnestly wishing for the honour of a country whose happiness and welfare is
                            still the object of our , that my son may have So much justice done him, as to have his Claims on
                            Congress and the State of South Carolina discharged without delay that we may no longer suffer from the privation of that
                            part of our fortune.
                        May it please your Excellency, to permit me to recommend to your protection this only hope of my house, his
                            virtues give him some claim there to-- and his new house of Comm. under the firm of
                            de Neufville & Compy is not less deserving the Confidence of his friends and welwishers from the great addition of
                            Capital and aid it has acquired from his new partners. Duty Commands my humbly solliciting for its welfare, the favour of
                            all whom I think will be disposed to encourage his new undertaking to rescue part of a fortune so
                                freely lavish’d, Whilst contented with the remains of mine I
                            return to a retreat, I did not expect to have been disturbed from, by So unhappy an event as the stopping of
                            payment of my Sons former house, in which I had intrusted him with my name and fortune, that it might retain that Credit
                            it has so long enjoyed in Europe, but it is too painful for me to dwell on.
                        May Providence guard us from further evils, and particularly bestow on your Excellency and all those dear to
                            you many years of health to enjoy the glorious work you have labourd in so sucessfully tis my most earnest wish and to
                            convince you of the distinguishd & respectfull sentiments with which I have the honour to be Sir; Your Excellencys
                            most obedient and humble Servant
                        
                            John de Neufville
                        
                    